Citation Nr: 1147102	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  09-40 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and an anxiety disorder.


REPRESENTATION

Appellant represented by:	Todd Hammond, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from July 1962 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD, depression and anxiety disorders.  

In light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the appeal as involving a single issue.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in August 2011; a transcript of that hearing is associated with the claims file.

The issue of service connection for a traumatic brain injury (TBI) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The record reflects diagnoses of PTSD and major depressive disorder secondary to PTSD during the appeal period.

2.  The Veteran was not shown to have any psychiatric disorder upon enlistment into military service in July 1962, and therefore he is presumed sound on entry into active duty.

3.  The Veteran served on the USS Princeton from December 1963 to July 1966 as a deckhand; the USS Princeton is shown to have participated in military operations during that period of service, including Operations Jackstay, Osage, and Deckhouse.

4.  The Veteran's witnessing and handling of dead bodies and wounded soldiers aboard the USS Princeton during his period of service is found to be consistent with the time, places, and circumstances of his military service.

5.  The witnessing and handling of dead bodies and wounded soldiers aboard the USS Princeton during military service is deemed to be a stressor involving fear of hostile military action.

6.  The Veteran's witnessing and handling of dead bodies and wounded soldiers aboard the USS Princeton is shown as the cause of the Veteran's PTSD and major depressive disorder.


CONCLUSION OF LAW

The criteria establishing service connection for PTSD and a major depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1111, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  


In light of the favorable decision, discussed below, as to the issue of service connection for a psychiatric disorder, no further discussion as to VCAA is required at this time.  This decision represents a fully favorable grant of benefits sought on appeal as to that issue.

Background

On appeal, the Veteran avers that his current psychiatric disorders are due to military service aboard the USS Princeton.  As stated at his August 2011 hearing, during service aboard that vessel he shot howitzers at the VietCong from the deck onto land in support of combat operations.  He was unsure whether he ever killed anyone, but that he was afraid that he was harming or killing women and children.  He indicated that he participated in Operations Jackstay, Starlite, Osage, and Deckhouse while on the USS Princeton.

The Veteran has further reported that part of his duties aboard the USS Princeton involved collecting dead bodies and wounded soldiers from helicopters as they were brought in.  He stated that he would carry the dead and wounded on gurneys.  He took the wounded to medical bays for treatment and he took the dead to the shower area, where medical personnel would clean and embalm them.  He then transported the embalmed bodies to the refrigerators below deck, where they would await disembarkment to the United States.  The Veteran indicated that he had no further contact with the dead bodies after leaving the refrigerators, as he had not participated in the offloading details when porting in the United States.  However, he was reminded of the dead bodies on a regular basis when using the showers, as that was where the embalming had occurred.  

Additionally, the Veteran indicated that he suffered a psychiatric disorder as a result of being "gassed" prior to his deployment to the USS Princeton.  Such incident occurred on a vessel with the designation YOG-36, during which time the Veteran had to enter the fuel hatch to remove a pocket of fuel.  Apparently, this pocket of fuel was not diluted and the Veteran and his partner passed out from the fumes.  The Veteran stated that he had an out-of-body experience, and that when he came to he was having his chest compressed.  He was taken to the infirmary, where the doctor cleared him to return to duty.  He indicated that he wounded his head as a result of that incident in service.  Moreover, he has been angry and violent since his incidents in service.  In this regard, he has contended that the service personnel records demonstrate an increased rebelliousness following these incidents in military service, including being absent without leave (AWOL) in December 1965 in order to receive treatment at Balboa Naval Hospital for psychiatric problems.  The Veteran has indicated that as part of his treatment at Balboa Naval Hospital he was required to tour the facility to see wounded and dead soldiers.  

Searches for treatment records at Balboa Naval Hospital for treatment in 1963 and 1965, respectively, were returned as negative in requests dated July and August 2008.  However, the Veteran's service personnel records demonstrate that he served on the USS Princeton from May 1964 to July 1966.  Such records also show several instances of AWOL in April 1964, June 1964, May 1965, December 1965, and January 1966.  Also, in March 1966, the Veteran was disciplined for 2 counts of willful disobedience of a petty officer, willful disobedience of a superior officer, and a breach of the peace.  His Form DD-214 demonstrates that his military occupational specialty was as a deckhand (water transport).

The Veteran's July 1962 enlistment examination showed normal findings, and he 
did not report any psychiatric problems at that time.  Findings were again normal  on separation in July 1966.  Intermediate service treatment records are void of any psychiatric treatment, with the exception of a September 1965 letter and October 1965 evaluation.  The September 1965 letter was written by a psychiatrist, asking that the Veteran be granted emergency shore leave for the remainder of his nine-month tour of duty in order for the Veteran to stay in Long Beach, California, to undergo conjoint family therapy between him and his wife.  That letter noted that family therapy was necessary because of the Veteran's tendency to respond to "his illness" with outbreaks of violence and insubordinate behavior, which "have already . . . made him a minor disciplinary problem."  

The Veteran underwent psychiatric evaluation in October 1965.  The report of treatment noted a history of a poor family situation.  The Veteran became depressed during long periods at sea, to which he responded with outbreaks of violence and insubordinate behavior.  The examiner noted the September 1965 letter and indicated that since that letter the Veteran and his wife had separated and that the wife had petitioned for a divorce.  He was satisfied with the divorce at that time, and believed that it was the best solution.  It was noted that the Veteran married in November 1963 and that since that time, he and his wife had a child and multiple difficulties in their marriage, which led to marital therapy, though the wife eventually quit treatment.  The Veteran had engaged in one episode of anger onboard ship when he was awakened for a watch, though he performed his duty at that time.  There was no evidence of neurosis or psychosis, and the Veteran was not found to have any serious emotional illness at that time.  Apparently, the Veteran was denied emergency shore leave and returned to the USS Princeton to finish his tour of duty.

The Veteran has submitted internet articles documenting that during 1964 and 1965 the USS Princeton participated in "search and destroy" missions, principally named Operations Jackstay, Osage, and Deckhouse I and II during 1966.  Prior to that, one internet article obtained from the Department of the Navy, Naval Historical Center, indicated that the USS Princeton first saw combat in 1965, using a tactic called vertical envelopment where Marines would be dropped off on beaches behind enemy lines.

VA treatment reports dated from September 2006 through January 2009 are of record.  The Veteran underwent initial mental health assessment at VA in September 2007, at which time he was diagnosed with PTSD.  The PTSD was related to the Veteran's history of physical and verbal abuse during childhood, as well as his experience seeing dead bodies and wounded soldiers during military service.  Subsequent treatment records document scant mental health treatment for the Veteran, including several missed appointments.  It appears that the Veteran was referred to the Salem Vet Center for treatment, though an August 2008 treatment note demonstrated that he had refused treatment there because he does not do well in groups.  It does not appear that any attempt to obtain any Vet Center records has been made, and it is somewhat unclear whether he actually has been treated at that facility.

The Veteran underwent three VA psychiatric examinations in August 2008, September 2008, and July 2009 by the same examiner.  The August 2008 examiner reviewed the record and, after extensive interview, in which the Veteran discussed 
several instances of physical and verbal abuse by his father, as well as his military stressors, diagnosed major depressive disorder and "symptoms of PTSD."  The examiner noted that the Veteran's PTSD was most likely related to childhood PTSD and may have been further exacerbated by the Veteran's military service.  

In September 2008, the same examiner reexamined the Veteran.  After examination, the examiner stated that the Veteran's most appropriate diagnoses appeared to be PTSD and major depressive disorder secondary to PTSD.   However, he noted that PTSD was precluded at that time due to the type of evaluation that had been conducted.  The examiner concluded that the Veteran: 

likely suffers [from] PTSD (his diagnosis is precluded by the current evaluation type) and his depression is secondary to the PTSD.  According to his statements, his time in the Navy resulted in an exacerbation of his depression and PTSD that was initially related to his high-level early childhood abuse.  Since the Navy, the Veteran's PTSD and depression have been further exacerbated by post-military social stressors.

Finally, in July 2009, the examiner again examined the Veteran, noting the previous two examinations above.  After examination, the examiner stated that the Veteran met the diagnostic criteria for PTSD and major depressive disorder secondary to PTSD.  He noted the specifically claimed stressors above, including the fuel incident aboard the YOG-36 vessel and the Veteran's exposure to dead and wounded soldiers onboard the USS Princeton.  The examiner additionally noted another stressor, in which the Veteran witnessed race fights in a large park in Subic Bay where he got into razor fights during service.  The examiner further explained that the etiology of the Veteran's psychological distress was complex.  He stated that the Veteran's PTSD and major depressive disorder were at least as likely as not caused or exacerbated as a result of the Veteran's military experiences; the caveat being that the above described stressors were not verified at that time.  He also stated that in addition to the military stressors, the Veteran had described a very abusive childhood, which he joined the Navy in hopes of escaping; however, the Navy continued to have a level of violence that was remincent of his childhood and he continued to fight.  The examiner noted that the other factors in the etiology of the Veteran's PTSD and depression were his early history of abuse and his long history of violence since discharge from service; he concluded that all of these events were likely cumulative and brought the Veteran to his current situation.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and psychoses becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)]; a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f)(2) (2011).  

Additionally, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone.  The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3) (2011).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat or the fear of hostile military activity, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Finally, a veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3-2003. 

In Wagner v. Principi, the Federal Circuit Court held that, when no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness. 370 F.3d 1089, 1096 (Fed. Cir. 2004). Therefore, according to the Federal Circuit Court in Wagner, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service. See id.; see also VAOPGCPREC 3-2003. The second prong may be rebutted with clear and unmistakable evidence establishing that either (1) the disability underwent no increase in severity during service, or (2) any increase in severity was due to the natural progression of the condition. See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Wagner, 370 F.3d at 1096). By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).

On the basis of the above noted background, the Board finds that service connection for PTSD and major depressive disorder are warranted.  Initially, the Board notes that the Veteran has been diagnosed with both PTSD and major depressive disorder secondary to PTSD.  Thus, the first element of service connection has been met.

Next, the Veteran's service treatment records demonstrate that he was psychiatrically normal on enlistment into military service in July 1962.  As such, he is presumed sound upon entry to service.  Moreover, there is no clear and unmistakable evidence in this case to demonstrate a pre-existing chronic psychiatric disorder, and therefore the presumption is not rebutted and remains intact.  Accordingly, the appropriate inquiry is whether a psychiatric disability was incurred in, rather than aggravated by, active service.

Furthermore, the Board finds that there is evidence to corroborate an in-service stressor in this case.  In this regard, the Board initially notes that the record contains no corroboration of the Veteran's participation in any race fights in Subic Bay during military service.  Indeed, the one single mention of this stressor was made during the July 2009 VA examination.  Moreover, there is insufficient lay evidence to attempt to further corroborate the Veteran's statements on this matter.  
Additionally, the fuel incident during which the Veteran passed out and had an "out-of-body" experience is also not corroborated in the record.  His service treatment records are void of any notation of any treatment due to inhalation of fumes, nor is there any lay evidence to corroborate his statements.  Accordingly, as such stressors are not related to combat or fear of hostile military activity, and no corroborating evidence-lay or otherwise-is of record which independently confirms the Veteran's statements, the Board must find that these stressors are not corroborated in the record.  Thus, such stressors cannot be used as a link between the current PTSD diagnosis and service in this case.  See Moreau, supra; Dizoglio, supra; Doran, supra.

Moreover, the Board specifically finds that the Veteran was not involved in any combat with the enemy in this case.  The evidence of record does not disclose any combat medals awarded to the Veteran during military service, nor any combat medals awarded to the USS Princeton during the period of the Veteran's service.  Additionally, his military occupational specialty as a deckhand (water transport), does not demonstrate any likely participation in combat in this case.  The Board acknowledges the Veteran's statements that he shot howitzers at the Republic of Vietnam landmass in support of military operations by the Marines from his ship, and that he feared injuring women and children.  However, as such activity is not necessarily consistent with the circumstances of his service, independent corroboration is required, and is lacking here.  

In any event, the record does confirm other claimed stressors.  Specifically, the Veteran's lay evidence alone in this case corroborates his allegations of witnessing and processing dead and wounded soldiers aboard the USS Princeton.  In this regard, Veteran served on the USS Princeton from May 1964 to July 1966.  The evidence, particularly from the Naval Historical Center, demonstrates that the USS Princeton participated in several operations, including Operations Jackstay, Osage, and Deckhouse; those operations involved deployment of Marines behind enemy lines in maneuvers called "vertical envelopment."  The Veteran's Form DD-214 clearly demonstrates that he was a deckhand during that time on the USS Princeton.  Therefore, the Board finds that it is highly likely that the circumstances of the Veteran's service included seeing dead or wounded soldiers coming aboard the USS Princeton during its participation in those military operations, and that it is plausible that he would have participated in the handling of those bodies in his position as a deckhand.  See 38 U.S.C.A. § 1154(a) (West 2002).  The Board further finds that the handling of dead and wounded soldiers is contemplated under the revised regulations of 38 C.F.R. § 3.304(f)(3) involving
fear of hostile military activity in this case.  

Finally, it is clear that the examiner linked the Veteran's PTSD and major depressive disorders in this case to the Veteran's witnessing and handling of dead and wounded soldiers during his military service.  Such opinion was made following a review of the record and after an interview with the Veteran.  As such, it is deemed highly probative.  Moreover, no other medical evidence of record refutes that opinion.  

Thus, by resolving all doubt in favor of the Veteran, the Board finds that service connection for PTSD and major depressive disorder are warranted in this case on the basis of the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3).  In reaching the above conclusion, the Board has appropriately considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for PTSD and a major depressive disorder is granted, subject to governing criteria applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


